Lawrence, Judge:
The proper value for dutiable purposes of certain household utensils is the subject of the instant appeal for a reappraisement.
The parties hereby have entered into a stipulation of fact, wherein it has been agreed that the merchandise and issues herein are the same in all material respects as the merchandise and issues involved in Indussa Corp. v. United States, 47 C.C.P.A. (Customs) 93, C.A.D. 736, which record has been incorporated herein.
It was further stipulated and agreed by the parties that the prices at the time of exportation of the instant merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, were the appraised unit values, less 40 per centum, plus 9 per centum sales tax, plus packing, as indicated in red ink on the invoices.
Upon the record before the court, I find and hold that the foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the household utensils in issue and that said value is the appraised unit values, less 40 per centum, plus 9 per centum sales tax, plus packing, as indicated in red *705iiik on the invoices. As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.